Citation Nr: 1138931	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  09-44 936	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected knee disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel






INTRODUCTION

The Veteran had active duty service with the Army from April 1977 to April 1980 and active service with the Texas Army National Guard from April 1980 to July 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case was remanded by the Board in May 2011 to afford the Veteran an opportunity to provide more information regarding his current claim and to obtain any outstanding records.  The RO contacted the Veteran by letter in June 2011 requesting that the Veteran identify the physician who provided the alleged nexus opinion and to complete and return an Authorization and Consent to Release Information form to obtain that physician's records.  The Veteran did not provide the RO with any information regarding his statement and did not return the form, nor did the Veteran obtain any records himself.  VA's duty to assist is not a one-way street; the Veteran also has an obligation to assist in the adjudication of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).     Therefore, the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of hypertension. 

2.  The Veteran did not experience symptoms of chronic hypertension during service or continuous symptoms of hypertension since separation from service. 

3.  The Veteran's hypertension did not manifest within one year of separation from service.  

4.  The Veteran's hypertension is not causally or etiologically related to service. 

5.  The Veteran's hypertension is not causally or etiologically related to his service-connected knee disability, nor was it aggravated by the service-connected knee disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension on any basis have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated March 2008 the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in March 2008 prior to the initial unfavorable decision in July 2008.  In this case, the March 2008 letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.  The Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of his claim.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes VA examination reports, VA treatment records, lay evidence, and limited National Guard records.  The Board acknowledges that the Veteran's service treatment records are incomplete; however, the RO has exhausted all possible avenues to obtain a more complete set.  The RO set forth its actions in a formal finding of unavailability dated March 2008.  Due to the missing service treatment records, the Board recognizes its heightened obligation to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board finds that the record as it stands includes other adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the claimant.
 
In this decision, the Board has found as a fact that there was no in-service injury or disease.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for hypertension.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disability and his military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown,  5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  The holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  

Additionally, in light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board feels that an examination is not required regarding the Veteran's assertion of secondary service connection.  McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met in this case.  The Veteran has a current diagnosis of hypertension; however the record contains no indication that the Veteran's hypertension is causally or etiologically related to the Veteran's knee disability.  The Veteran provided a vague statement that his doctor informed him that pain and other complications from his knee disabilities have contributed to his high blood pressure; however, when asked to provide the doctor's name and to allow VA to obtain records from the doctor, the Veteran did not reply.  The vague statement does not provide the required indication that the disability may be associated with the Veteran's service-connected knee disability.  

The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Service Connection for Hypertension

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Board is to consider all lay and medical evidence as it pertains to the issues.   38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,         10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran has a current diagnosis of hypertension as documented by the Veteran's VA treatment records.  The Veteran contends that his hypertension is causally related to his military service.  Specifically, the Veteran asserts that his doctor informed him that pain and other complications from his knee disabilities have contributed to his high blood pressure.  The Board finds the Veteran's statements relating his hypertension to his service and to his knee disability to be not credible.  Further, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of hypertension during active service or continuous symptoms of hypertension after service separation.  Additionally, the Board finds that the Veteran's hypertension is not causally or etiologically related to the Veteran's active service or to his service-connected knee disabilities and there is no evidence that his hypertension has been aggravated by his service-connected disabilities.

The post-service medical evidence does not reflect complaints or treatment related to hypertension for 17 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1984) and initial reported symptoms related to hypertension in approximately 2001 (more than a 15-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Additionally, the medical histories in multiple VA treatment records as well as the VA general medical examination in May 2003 place the onset of hypertension in 2001.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Based on the specific onset of hypertension in 2001, the Board again finds that the Veteran's hypertension did not manifest during service, nor did the Veteran experience continuous symptoms of hypertension since separation from service. 

The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating his current hypertension to his knee disability, the Board finds that the etiology of the Veteran's hypertension is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms that are non-medical in nature; however he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  No medical evidence of record finds a relation between active duty service and the Veteran's hypertension or between the Veteran's knee disability and hypertension.  The RO contacted the Veteran by letter in June 2011 requesting that the Veteran at a minimum identify the physician who provided the alleged nexus opinion.  The Veteran was also encouraged to complete and return an Authorization and Consent to Release Information form to allow VA to obtain that physician's records.  The Veteran did not provide the RO with any information regarding his statement and did not return the form, nor did the Veteran obtain any records himself.  Again, the Board notes that VA's duty to assist is not a one-way street; the Veteran also has an obligation to assist in the adjudication of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board notes that the Veteran's statement that an unnamed doctor related his hypertension to his left knee disability was made solely for the purpose of a compensation claim.  The record does not contain any such assertion in the Veteran's numerous medical records.  Such statements made for VA disability compensation purposes are of lesser probative value than histories provided for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board also finds that the Veteran's hypertension did not manifest within one year after separation from service.  The Board again notes the 17 year gap between separation from service and the first medical record of a diagnosis of hypertension.  Multiple VA records show onset of hypertension in 2001, well beyond the one year presumptive period.

Based on the evidence of record, the Board finds that a preponderance of the evidence is against the claim for service connection for hypertension.  As the preponderance of the evidence is against the claim of service connection for hypertension, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


